UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN W. MILNER,

                                Plaintiff,

                    -against-

THE STATE OF NEW YORK; GOVERNOR                                 19-CV-11854 (CM)
ANDREW CUOMO; ATTORNEY GENERAL
LETITIA JAMES; DETECTIVE JOHN                                   CIVIL JUDGMENT
FLOOD; 2 UNNAMED DETECTIVES;
SOMERS POLICE CHIEF MICHAEL
DRISCOLL, All In Their Individual
Capacities,

                                Defendants.

         Pursuant to the order issued January 27, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed as

frivolous.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
